Gildersleeve, J.
These are writs of habeas corpus and certiorari. The relator, Pauline E. Gaignat, a French girl of about nineteen years of age, was charged with being found in a reputed house of prostitution, associating with vicious and dissolute persons and being in danger of becoming morally depraved, and she was committed by a city magistrate to the reformatory for women at Bedford, in this State, in accordance with the provisions of section 1466 of the Consolidation Act and chapter 632 of the Laws of 1899. The rule is well settled that under writs of habeas corpus and certiorari, this court will not review the conviction by a magistrate, where he had jurisdiction of the charge and authority to impose the sentence. The counsel for the relator urges that the magistrate was without jurisdiction because there is no evidence that the house, ref erred to in the complaint was a house of prosti*93tution. There is no merit in this contention. According to the sworn confession of the relator herself, she was placed in the house No. Ill West Fortieth street by one'Paul D’Oligny, or Aligny, and she there had sexual intercourse with four different men on an average daily, and that she gave “ the fruits of her shame ” to the said Paul D’Oligny, or Aligny, who came daily to the house to receive the money thus earned by the relator. I am of the opinion that the magistrate had jurisdiction of the charge and authority to impose the sentence, and this court will not interfere with his decision. The learned assistant district attorney raises some points as to the regularity of the practice pursued by the counsel for the relator, but it is unnecessary to discuss them, in view of the conclusion at which I have arrived, as above indicated.
Writs dismissed and prisoner remanded.